DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 10/18/21. Claims 1, 4, 7 have been amended. Claim 18 has cancelled. Claims 11 – 17 are withdrawn due to a restriction requirement without traverse. Claims 1 – 10 and 19 - 21 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 10/18/21.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claims 11 - 12 objected to because of the following informalities:  
The clam identifiers are being claimed as “Previously Presented” but should be labelled as “Withdrawn” due to the Species Election filed by Applicant on 7/7/21.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1 – 10 and 19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over YAZAKI et al (US 2003/0225299) in view of JAIN (US 2016/0039992) and/or WILLAIMS et al (US 2016/0136844) and/or PATTERSON (“Continuous Depolymerization of Poly(Ethylene Terephthalate) via Reactive Extrusion”, 2007, repository.lib.ncsu.edu) and/or Le et al (US 2013.0337025) and/or BANDERA et al (US 2002/0100995).
Claims 1, 5, 8 and 19: YAZAKI discloses (see entire document) a process to depolymerize waste polyethylene terephthalate (PET) [reading on the claimed waste product] by depolymerizing the waste in a continuous process [as claimed] wherein the depolymerization comprises adding an alkali [as claimed] and ethylene glycol (EG) [reading on the claimed alkylene glycol] to the PET (abstract, [0014], [0015], [0039]). 
The ethylene glycol used is the ethylene glycol that is the produced as the product of the depolymerization of the PET ([0025], [0046], [0114]) [reading on the claimed alkylene glycol produced as a product of the depolymerizing  and wherein no further reactive components are added to the reaction mixture].
The alkali comprises alkali metal hydroxide, such as sodium hydroxide and potassium hydroxide ([0108]).
An extruder is used for the depolymerization ([0033], [0055], figs 1-2) and the process is continuous ([0056], [0062]) [as claimed]. 
The PET and alkali are first charged into cylinder 1 through inlet 3 of the extruder [reading on the claimed producing a reaction mixture], after which the EG is added at inlet 4 [as claimed] ([0104], [0110]).


JAIN discloses (see entire document) reducing the size of waste PET, washing with alkali solution, extruding the PET and increasing its molecular weight that was deceased by the heating and extrusion (abstract, [0026], [0027]-[0031], [0056], [0057], claim 1). The extruder can be either single or twin screw extruder ([0054], [0065], [0067], [0068]).
WILLIAMS discloses (see entire document) reducing the size of waste PET or waste PBT, transferring the polyester into either a single or twin screw extruder, and solid state polymerizing the product in order to increase it molecular weight ([0021], [0055], [0118], claim 6). The polyester is depolymerized ([0022]) by any one of methanolysis, glycolysis or hydrolysis ([0010], [0119], claims 8-11).
PATTERSON discloses (see entire document)  a continuous extrusion process to depolymerize PET by reacting it with EG. The process employs a twin-screw extruder, exemplified with a counter-rotating one as the reactor, wherein PATTERSON further discloses that twin-screw extruders, advantageously, continuously creates a fresh surface that facilitates penetration of the depolymerizing agent into the polymer and substantially increases the depolymerization rate compared to typical reactions and have emerged as the primary reaction vessel in the plastics industry because they offer improved mixing, larger heat transfer, larger melting and devolatilization capacity and better temperature control over single-screw extruder (Abstract, page 43).
LE discloses (see entire document) a method to depolymerize a polyester ([0029], [0030]) using either a single screw extruder, a counter-rotating twin screw extruder or a co-rotating twin screw extruder ([0045]) but preferably a co-rotating twin screw extruder which is a continuous process which allows greater production efficiency, is less subject to thermal oxidation and runs less of a risk of undergoing yellowing ([0046]).
BANDERA discloses (see entire document) that single screw extruders are complex and costly ([0004]), that when PET comes from the recovery of post-consumption bottles or ground sheets from waste products, dehumidification becomes particularly complex ([0006]), and that the invention comprises equipment which overcomes such technical problems ([0008]), the equipment being a co-rotating twin screw extruder for the extrusion of PET ([0011], [0013], [0022], [0026], [0036], claims 1 and 7).
It would have been obvious to one of ordinary skill in the art to have replaced YAZAKI’s extruder with JAIN’s or WILLIAMS’ or PATTERSON’s or LE’s or BANDERA’s co-rotating twin-screw extruder since YAZAKI discloses an extruder in general, thus showing no preferred embodiment and being open to any type of extruder when recovering waste PET, while JAIN and WILLIAMS teach that either single or twin screw extruder can be used interchangeably when recovering waste PET, PATTERSON teaches that, advantageously, using twin-screw extruders when depolymerizing PET continuously creates a fresh surface that facilitates penetration of the depolymerizing agent into the polymer and substantially increases the depolymerization rates than typical batch reactions, LE further discloses to preferably to use a co-rotating twin screw extruder which allows for greater production efficiency, is less subject to thermal oxidation and runs less of a risk of undergoing yellowing, and BANDERA further discloses that a co-rotating twin screw extruder overcomes technical problems of dehumidification, cost and complexity, and have thus arrived at the claimed co-rotating twin-screw extruder.

Claim 2: The PET waste of comminuted to a size of 2-8 mm ([0099]) [wherein the rejection applies to the overlapping range].
Claims 3 and 20: YAZAKI discloses a ratio of 1:0.8 (or 1.25:1) of PET:EG ([0059]) but fails to teach the claimed 3:1 or 3.3:1. However, YAZAKI also discloses methods to decrease the consumption of EG ([0055]-[0059]), thus showing that it is preferred to use less EG. Accordingly, it would have been obvious to one of ordinary skill in the art to use an amount of EG relative to PET, through routine experimentation, that would allow the desired degree of depolymerization while economizing on the amount of EG being used. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Claims 4 and 21: The alkali is added in equimolar or excess-molar amounts relative to the PET ([0015], [0039], [0060], [0103], [0159]).
Claim 6: The temperature ranges from 100oC to below the boiling point of the ethylene glycol ([0050], [0051]) with an example of 170oC ([0159]) [noting that the BP of EG is  approx. 197oC].
Claim 7: Depolymerizing the waste is performed in a continuous process. Inert gas is added to the reactor vessel ([0070], [0108], fig 2).
Claim 9: A solid-liquid separation step is performed wherein the EG is removed ([0016], [0023], [0040]).
Claim 10: Water is added to dissolve the solid components ([0016], [0041], [0116]).

Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive. 

Applicant submits that the Office Action states that claims 11 and 12 are withdrawn, which is an error.
In response, please note that there was Species Election in the Office Action of 6/17/21 and Applicant responded on 7/7/21 by choosing  species (a), claim 10, as the method to process the solid reaction products. Claims 11 and 12, representing the remaining two processes, were not elected and are withdrawn.

Applicant submits that none of the references cited disclose the amendment that the twin screw extruder is co-rotating; that PATTERSON teaches a counter-rotating twin screw extruder; that paragraph [0030] of the application recites that the use of a co-rotating twin-screw extruder is advantageous as it ensures god mixing of the reaction mixture.
Applicant’s argument has been considered but is not persuasive.
The references of LE and BANDERA have been introduced to show that it is known to advantageously use co-rotating twin crew extruders in depolymerizing and recycling polyesters.
As far as PATTERSON, although PATTERSON uses a counter-rotating twin screw extruder, the advantages disclosed are for twin-screw extruders, which would include both co-rotating and counter-rotating.
PATTERSON discloses that twin-screw extruders, advantageously, continuously creates a fresh surface that facilitates penetration of the depolymerizing agent into the polymer and substantially increases the depolymerization rate compared to typical reactions and have emerged as the primary reaction vessel in the plastics industry because they offer improved mixing, larger heat transfer, larger melting and devolatilization capacity and better temperature control over single-screw extruder (Abstract, page 43).
LE  discloses preferably a co-rotating twin screw extruder which is a continuous process which allows greater production efficiency, is less subject to thermal oxidation and runs less of a risk of undergoing yellowing when depolymerizing a polyester ([0046]).
BANDERA discloses that single screw extruders are complex and costly ([0004]), that when PET comes from the recovery of post-consumption bottles or ground sheets from waste products, dehumidification becomes particularly complex ([0006]), and that the invention comprises equipment which overcomes such technical problems ([0008]), the equipment being a co-rotating twin screw extruder for the extrusion of PET ([0011], [0013], [0022], [0026], [0036], claims 1 and 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765